       20-01187-jlg     Doc 1-59   Filed 06/20/20 Entered 06/20/20 20:19:48             Doc 7
                                     Statement Pg 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Application of ORLY
 GENGER to Remove Dalia Genger as Trustee of             SDNY Case No. 19-cv-9319 (AKH)
 the Orly Genger 1993 Trust Established on
 Dec.13, 1993 by Arie Genger, grantor.

 ________________________________________

 Orly Genger, beneficiary of The Orly Genger
 1993 Trust,
                                                         N.Y. Cty. Surrogate’s Court File
          Petitioner,                                    No.: 2008-0017

                 - against -

 Dalia Genger, as trustee of The Orly Genger
 1993 Trust, and The Sagi Genger 1993 Trust,

          Respondents.


                               STATEMENT UPON REMOVAL

                Pursuant to Rule 9027(e)(3), The Orly Genger 1993 Trust does not consent to

entry of final orders or judgment by a United States Bankruptcy Judge.

                The Orly Genger 1993 Trust will file a motion to remand this matter to

Surrogate’s Court and will oppose the motion to transfer to the Western District of Texas (dkt.

#3).


Dated: October 21, 2019                             Respectfully submitted,
       New York, NY
                                                    POLLOCK COHEN LLP

                                                    By: /s/ Adam Pollock
                                                        Adam Pollock
                                                    60 Broad St., 24th Fl.
                                                    New York, NY 10004
                                                    (212) 337-5361
                                                    Adam@PollockCohen.com
                                                    Attorneys for The Orly Genger 1993 Trust
    20-01187-jlg      Doc 1-59      Filed 06/20/20 Entered 06/20/20 20:19:48   Doc 7
                                      Statement Pg 2 of 2



To (via USPS First Class Mail):

       Andrew R. Kurland, Esq.
       Michael Paul Bowen, Esq.
       Kasowitz Benson Torres LLP
       1633 Broadway
       New York, NY 10019
       Counsel to the Bankruptcy Trustee
       John Dellaportas, Esq.
       Emmet Marvin & Martin LLP
       120 Broadway, 32nd Floor
       New York, NY 10271
       Counsel to Sagi Genger 1993 Trust & Sagi Genger
       Steven Riker, Esq.
       Law Office of Steven Riker
       One Grand Central Place, 46th Floor
       New York, NY 10165
       Guardian Ad Litem
       Judith Bachman, Esq.
       The Bachman Law Firm PLLC
       365 S. Main Street, 2nd Floor
       New City, NY 10956
       Attorneys for Dalia Genger
